993 F.2d 887
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Daniel Lee WILLIAMS, Defendant-Appellant.
No. 92-30161.
United States Court of Appeals, Ninth Circuit.
Submitted May 7, 1993.*Decided May 21, 1993.

1
Before PREGERSON, KLEINFELD, Circuit Judges, and INGRAM, District Judge.**


2
MEMORANDUM***


3
The facts and the issues are familiar to the parties concerned.   Therefore the court will not repeat them here.


4
The constitutionality of 18 U.S.C. § 841(b) and U.S.S.G. § 2D1.1 has been routinely upheld in the face of due process, equal protection and Eighth Amendment challenges.   See United States v. Harding, 971 F.2d 410, 414 (9th Cir.1992), cert. denied, 113 S.Ct. 1025 (1993) (100:1 ratio does not deny equal protection);   United States v. Malone, 886 F.2d 1162, 1166 (9th Cir.1989) (100:1 differentiation is not irrational because "Congress chose a 'market-oriented approach' to sentencing");   United States v. Van Winrow, 951 F.2d 1069 (9th Cir.1991) (rejecting eighth amendment challenge based on 100:1 ratio).   The panel therefore rejects Williams' constitutional claims.


5
The district court was presented with sufficient evidence upon which it could find that the drugs and guns found in the car and motel room belonged to Williams.   Therefore the court affirms the district court's inclusion of these items in the calculation of Williams' sentence.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable William Ingram, United States Senior District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3